DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The Examiner notes that claims 1-20 are pending. 
The Examiner notes that claims 21-40 are canceled. 

Response to Arguments
Applicant's arguments filed 8/10/2022, with respect to the 35 USC § 101 of claims 1-20 have been considered and persuasive; therefore the rejections are withdrawn.
The Examiner notes that while the claims recite abstract ideas [eg, “mental process”], the further recitation of the system configuration [eg, the temperature locations are on the same side of the conduit, yet displaced from one another] presents enough “significantly more” to qualify as integration into a practical application; Thus the claims are found to be eligible under 35 USC § 101.
Applicant's arguments filed 8/10/2022, with respect to the 35 USC § 102/103 of claims 1-20 have been considered and persuasive; therefore the rejections are withdrawn.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION — the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor.  
Regarding claim 1, the claim recites “deriving first time series data and second time series data from the monitor data, the first time series data representing the first temperature and the second time series data representing the second temperature”, however, the limitations are found to be indefinite. Specifically, it is unclear how a “temperature” value is represented by time-series data. Applicant’s published application (p [0045]; p [0050]) relates the time series data may be in the form of one or more vectors, failing to clarify the meaning of the claim limitations. The claim has been interpreted as can best be understood. For examination purposes the limitations are being interpreted as: any point on the first time series data and any point on the second time series data from the monitor data may be used to represent the first temperature and the second time series data represent the second temperature.” Claim 11 recites similar limitations and is rejected in the same manner.
Dependent claims inherit attributes of the claims from which they depend and thus are also rejected.

Allowable Subject Matter
The Examiner notes that claims 1-20 are allowable.
Claims 1-20 would distinguish over the prior art if the patentable subject matter of claims 1 and 11 were rewritten or amended to overcome the 35 USC § 112(b) rejections for the following reasons:
Claims 1 and 11 distinguish over the prior art for the following reasons: 
Though the prior art discloses a method and apparatus for monitoring a pressurized system component, the component having an inlet and an outlet, and deriving a state of the component based on a first and second monitored time series data associated a first and second temperature along a conduit of the system component; the prior art fails to teach or suggest the further inclusion of the first and second temperatures are obtained from locations on one side (eg, the same side) of an inlet or outlet of the conduit, wherein the locations of the first and second temperatures along the conduit are displaced from one another.
Dependent claims distinguish over the prior art due to their dependence upon claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA E PETERS whose telephone number is (571)272-9061. The examiner can normally be reached M-F, 9:00-5:00. Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LISA E PETERS/Primary Examiner, Art Unit 2862